Citation Nr: 1418189	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-47 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether the reduction of the disability evaluation for restrictive lung disease due to pleural plaques and/or fibrosis, also diagnosed as pleural disease due to asbestos exposure, from 60 percent to 10 percent, effective January 1, 2011, was proper.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which proposed to reduce the assigned 60 percent disability evaluation for the Veteran's service-connected lung disorder to 10 percent.  Thereafter, in a September 2010 rating decision, the Veteran's disability evaluation was reduced from 60 percent to 10 percent, effective January 1, 2011.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  A July 2010 rating decision proposed a reduction of the disability evaluation for the Veteran's service-connected lung disease from 60 to 10 percent, effective January 1, 2011, based on a finding that the Veteran's Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) had increased, as well as a finding that his private post-bronchodilator pulmonary function test (PFT) results were not submitted .  

2.  The most probative evidence of record demonstrates that the Veteran's FVC result most accurately reflects the level of his lung disability, and his private PFT pre-bronchodilator study findings are also valid post-bronchodilator.


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's service-connected restrictive lung disease due to pleural plaques and/or fibrosis, also diagnosed as pleural disease due to asbestos exposure, from 60 percent to 10 percent was improper; the criteria for a restoration of the 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.3, 4.96, 4.97, Diagnostic Code 6899-6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the appeal, the Veteran was afforded several VA PFTs.  He also submitted several PFT results from his private pulmonologist.  Although there has been some disparity among the results of the most recent VA examination and the private PFTs, two VA examiners opined that the method which most accurately reflects the Veteran's level of disability is the FVC.  See 38 C.F.R. § 4.96(d)(5),(6) (2013).  The Veteran's private pulmonologist also submitted a signed statement verifying that, since there was no significant improvement with bronchodilators, his pre-bronchodilator results were also valid post-bronchodilator results.  Accordingly, and affording the Veteran the benefit of the doubt, the Board concludes that the reduction in the disability evaluation of the Veteran's lung disability was improper; the 60 percent rating is restored.


ORDER

The 60 percent disability evaluation for the Veteran's restrictive lung disease due to pleural plaques and/or fibrosis, also diagnosed as pleural disease due to asbestos exposure is restored, effective the date of the reduction.




REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

The record demonstrates that the Veteran is currently unemployed.  In July 2010, he was afforded a VA general medical examination, in which the examiner concluded that he had some limitation in employability related to his service-connected lung disease, as well as non-service-connected progressive obesity.  However, because the RO reduced the disability evaluation for the Veteran's lung disorder from 60 to 10 percent, the Veteran no longer met the percentage requirements for entitlement to TDIU.  However, as he now meets the TDIU percentage requirements based the restoration, by means of this decision, of the 60 percent rating for his service-connected lung disability, the Board finds that clarification from the VA examiner (or a new examination) as to whether the Veteran is unemployable solely as a result of his service-connected disabilities is warranted.  See 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Return the Veteran's claims folder to the examiner who performed the July 2010 general medical examination (only if feasible) for an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities (to specifically exclude his non-service-connected progressive obesity).  If the examiner who performed the July 2010 examination is unavailable (or the July 2010 examiner, at his discretion, believes a new examination is necessary), the Veteran should be scheduled for a new examination.

A complete rationale must be provided for all conclusions and opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


